Appellant makes a motion persuasive and appealing, but we hardly see how it could be granted without a departure, and the setting of a precedent whose logical result would be exceedingly hurtful. He was tried on May *Page 404 
9, 1932, and pleaded guilty. The judgment fully recited all those conditions required by statute, such as that he was admonished by the court, and persisted, that he was sane and uninfluenced, etc. He was given the lowest penalty. Under the law there had to be testimony introduced, and we must presume that this was done. His motion for new trial was filed May 13, 1932, and was supported by affidavits prepared and sworn to on May 10th, the next day after he pleaded guilty, showing fully that he procured legal assistance either the day of his trial or the next day; yet this case was brought here on appeal without any statement of its facts, notwithstanding the law gave appellant ninety days after the overruling of his motion for new trial in which to prepare and file such statement of facts. We have, as said substantially in the original opinion, no means of knowing what the state's case was or is. The record shows enough to make us know that officers searched appellant's house and found a quantity of whisky and mash. Appellant has a sworn motion for new trial which, under the authorities, is but a pleading, but statements therein are interesting. It appears therefrom that the ubiqitous stranger who has so maliciously inveigled many of our innocent citizens into trouble — a white man in this case — came to the home of appellant, who was a negro, in his absence, and left a paper sack containing three pints of whisky. The very next day this whisky was found in appellant's house by searching officers. He sets out in said motion that after the search and finding of this whisky, and before he was arrested on this indictment, he had a conversation with one Babe Hanson, who told him he was present when this whisky was left at his house and knew it was left there by this white man, and would testify for him on his trial to this fact. It would appear a little unusual for one so ignorant of how to prepare for an approaching trial, as to furnish ground for this court setting aside his conviction upon a plea of guilty, when the record shows that he was preparing for trial by talking to witnesses before he was arrested. One deputy sheriff told him to get ready for trial; another that he need not do so. This would not justify no preparation.
Appellant cites two cases as authority for requesting us to grant him a new trial, in one of which it appears that the accused had hired and paid an attorney who was sick at the time of trial and therefore could not appear and represent him. In the other case the accused had hired a lawyer to represent him upon his preliminary trial, and he thought the same lawyer would represent him upon the trial in chief. We do not think *Page 405 
these cases furnish justifiable precedent for any grant of the rehearing in this case.
The motion for rehearing will be overruled.
Overruled.